DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 26: “170 (°C)” should read “170°C”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0095337 A1, “Sato”) in view of Nakahara et al. (WO 2015/111682 A1, “Nakahara”) and the evidence provided by Menczel et al. (Thermal Analysis of Polymers, “Menczel”). It is noted that the teachings of Nakahara are based off a machine translation included with the Office action mailed 08 July 2020.
With respect to claim 1, Sato discloses a thermoplastic resin laminate, i.e. film, formed of a methacrylic resin layer (B) and a vinyl copolymer resin (A) laminated on both sides of the methacrylic resin layer (B) ([0015]). The methacrylic resin (B) has a structural unit having no benzene ring in an amount of 90 mol% or more with respect to all structural units thereof; poly(methyl methacrylate) is the preferred component 1 to C18 alkyl group; R4 represents a cyclohexyl group having an option C1 to C4 alkyl substituent ([0015]). The (meth)acrylate structural unit (a) corresponds to the claimed (meth)acrylic acid ester because it is identical to that presently claimed.

    PNG
    media_image1.png
    144
    341
    media_image1.png
    Greyscale

The vinyl copolymer resin (A), corresponding to the presently claimed thermoplastic resin (B), is formed through polymerization of at least one (meth)acrylate monomer and at least one aromatic vinyl monomer followed by hydrogenation of 70% or more of the aromatic double bonds derived from the aromatic vinyl monomer ([0017]); the aromatic vinyl monomer includes styrene and derivatives thereof ([0039-0040]), i.e. a phenyl group. Thus, the aliphatic structural unit (b) comes from an identical structure as that of (2’) presently claimed, where R4’ is a phenyl group or a phenyl group having a C1-C4
The molar ratio of the (meth)acrylate structural unit (a) to the aliphatic vinyl structural unit (b), i.e. (a):(b), is 65:35 to 85:15 ([0015]); when redefined to be the ratio of (a):[(a) + (b)], this becomes 65:[65+35] to 85:[85+15], which comes out to be 65:100 to 85:100, i.e. 65 to 85 mol%, which overlaps the presently claimed range. Thus, Sato’s vinyl copolymer (A) corresponds to the presently claimed thermoplastic resin (B) because it is made of identical materials made using monomers in overlapping amounts as that presently claimed. The vinyl copolymer (A), i.e. thermoplastic resin (B), has a glass transition temperature, i.e. TgB (°C), of 110-140°C ([0055]), which overlaps with that presently claimed. Therefore, the expression TgB-TgA results in a range of 5°C to 35°C, satisfying the expression 12°C<(TgB-TgA)<36°C.
While there is no explicit disclosure from Sato that the vinyl copolymer (A), i.e. thermoplastic resin (B) has an intrinsic birefringence of from -0.005 to 0.005, given that it is identical to that of the present invention, it would necessarily inherently have an intrinsic birefringence of from -0.005 to 0.005.
Sato additionally discloses the thickness of the overall article is h+0.1 to h+10.0 mm, where h represents a groove depth of a pattern-forming roller; when no groove is used, h is 0 ([0064]). Therefore, when the article is made using a non-grooved roller, i.e. h is 0, then the thickness of the article is 0.1 mm to 10.0 mm (100 µm to 10,000 µm). The vinyl copolymer resin (A), i.e. the thermoplastic resin (B), has a thickness of h/2+10 to h/2+500 µm, where h represents a groove depth of a pattern-forming roller; when no groove is used, h is 0 ([0065]). Therefore, when the thermoplastic resin (B) is formed using a non-grooved roller, it has a thickness of 10 to 500 µm. Since Sato discloses the vinyl copolymer resin (A), i.e. the thermoplastic resin (B), is layered on both side of the 
Sato does not disclose wherein the thermoplastic resin laminate, i.e. multilayer thermoplastic resin film, is biaxially stretched, nor wherein a magnification of stretching in at least one stretching direction is 1.2 to 2.0 times.
Nakahara teaches it is beneficial to stretch an acrylic-based film in order to increase the mechanical strength ([0069]), and that the stretching is biaxial and has a stretching of 1.5 to 8 times, i.e. has a magnification of stretching in at least one direction of 1.5 to 8 times ([0007], item [5]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Nakahara further teaches the stretching takes place at a temperature of 100°C to 200°C ([0069]).
Sato and Nakahara are analogous inventions in the field of acrylic-based films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Sato to be biaxially stretched in at least one direction, including over values presently claimed, as taught by Nakahara in order to provide a thermoplastic resin film with increased mechanical strength (Nakahara, [0069]).
Regarding the stretching temperature being TgB+30 (°C) to 170°C, Nakahara teaches the stretching takes place at 100-200°C (Nakahara, [0069]); since TgB is 110-140°C (Sato, [0055]), then the stretching temperature is from TgB-40°C (stretching at 100°C and TgB of 140°C) to TgB+90°C (stretching at 200°C and TgB of 110°C), which overlaps the presently claimed stretching temperature.
With respect to claim 2, Nakahara teaches it is desirable for the stretched thermoplastic resin film to have an in-plane retardation Re of 5 nm or less and a thickness direction retardation Rth of -5 nm to 5 nm in order to suppress the influence of retardation on display characteristics when the film is used in an image display device ([0073]).
With respect to claim 9, Sato discloses the thickness of the thermoplastic resin laminate is h + 0.1 to h + 10.0 mm, where h represents a groove depth of a pattern forming roller; when a mirrored roller having no groove is used, then h is 0 ([0064]). Thus, when the laminate is formed using a mirrored roller, i.e. h is 0, then the thickness of the thermoplastic resin laminate is 0.1 to 10.0 mm (100 µm to 10,000 µm). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 
With respect to claim 11, Sato discloses the vinyl copolymer (A), corresponding to the thermoplastic (B) as set forth above, may include an antioxidant, UV-absorber, an antistatic agent, a release agent, a lubricant, a dye, and a pigment ([0067]).
With respect to claim 12, Sato discloses the laminate may be used as an optical sheet, i.e. film ([0069]).
With respect to claim 13, Sato teaches the laminate may be used as a transparent protective film ([0069]).
Sato does not teach that the laminate may be used as a polarizer protective film.
While there is no teaching that the transparent protective film is a polarizer protective film as presently claimed, Applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. polarizer protective film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure, which is a film identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.
Alternatively, Nakahara teaches the use of the film comprising methacrylic resin as a polarizer protective film ([0007], item [6]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparent protective film of Sato as a polarizer protective film and thereby arrive at the claimed invention.
With respect to claims 14-15, Sato in view of Nakahara teaches that stretching the film may be done from 100°C to 200°C (Nakahara, [0069]), which overlaps with the range presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sato in view of Nakahara meets the requirements of the claimed structure, Sato in view of Nakahara clearly meets the requirements of the present claims.
With respect to claim 17, Sato discloses the ratio by mole of the (meth)acrylate structural unit (a) to the aliphatic vinyl structural unit (b) is 65:35 to 85:15 ([0032]); when redefined to be the ratio of (a)/[(a)+(b)], then this becomes 65 to 85 mol%, overlapping that which is presently claimed. While there is no explicit teaching regarding the ratio of the structural unit (b’), given that Sato teaches the polymer (B) claimed and it being made through an identical process, i.e. hydrogenation of 70% or more of the aromatic double bonds derived from the aromatic vinyl monomer ([0017]), where the structure is identical to that of the structure (2’) claimed and the aromatic vinyl monomer is made from styrene and derivative thereof ([0039-0040]), it is the examiner’s position that the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the ratio of (a):[(a)+(b)], including over values presently claimed, in order to provide a vinyl copolymer resin having sufficient heat resistance (Sato, [0033]).
Claims 1-2, 9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2013/0095337 A1, “Sato”) in view of Kitayama et al. (WO 2014/162369 A1, “Kitayama”), Nakahara et al. (WO 2015/111682 A1, “Nakahara”), and the evidence provided by Menczel et al. (Thermal Analysis of Polymers, “Menczel”). It is noted that the teachings of Kitayama are based off US 2016/0053104 A1, which serves as an English language equivalent. It is noted that the teachings of Nakahara are based off a machine translation of the reference included with the Office action mailed 08 July 2020.
With respect to claim 1, Sato discloses a thermoplastic resin laminate excellent in transparency and having low birefringence (Abstract, [0001]). The laminate has a methacrylic resin (B) layer having both sides covered with a vinyl copolymer resin (A) ([0013], [0015]). The vinyl copolymer resin (A) contains a (meth)acrylate structural unit (a) and an aliphatic vinyl structural unit (b) having the structures shown below, where 

    PNG
    media_image1.png
    144
    341
    media_image1.png
    Greyscale

The vinyl copolymer resin (A) is formed through the polymerization of at least one (meth)acrylate monomer and at least one aromatic vinyl monomer, followed by hydrogenation of 70% or more of aromatic double bonds derived from the aromatic vinyl monomer ([0017]); the aromatic vinyl monomer includes styrene and derivatives thereof ([0039-0040]), i.e. a phenyl group. Thus, the structural unit (b) comes from an identical structure as that of (2’) presently claimed, where R4’ is a phenyl group or a phenyl group having a C1-C4 substituent. 
The molar ratio of the structure (a) to the structure (b), i.e. (a):(b), is 65:35 to 85:15 ([0015]). When redefined to be the ratio of (a):[(a)+(b)], this becomes 65:[65+35] to 85:[85+15]), which equates to 65:100 to 85:100, i.e. 65-85 mol%, which overlaps the presently claimed amount. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the vinyl copolymer (A) corresponds to the presently claimed thermoplastic resin (B) because it is 
The methacrylic resin (B) contains a structural unit having no benzene ring in an amount of preferably 95 mol% or more with respect to all the structural units thereof; poly(methyl methacrylate) is the preferred component ([0056]). Therefore, the methacrylic resin (B) corresponds to the presently claimed methacrylate resin (A) because it is made from an identical material as that presently claimed. As evidenced by Menczel, poly(methyl methacrylate) (PMMA) has a glass transition temperature of 105°C (Menczel, page 68, Table 2.1); thus, TgA (°C) is 105°C.
Because TgB (°C) is from 110-140°C and TgA (°C) is 105°C, then (TgB-TgA) ranges from 5 °C (110-105 = 5) to 35°C (140-105 = 35), which overlaps the claimed expression 12°C<(TgB-TgA)<36°C.
Sato further discloses the thickness of the overall article is h+0.1 to h+10.0 mm, where h represents a groove depth of a pattern-forming roller; when no groove is used, h is 0 ([0064]). Therefore, when the article is made using a non-grooved roller, i.e. h is 0, the thickness of the article is 0.1 mm to 10.0 mm (100 µm to 10,000 µm). The vinyl copolymer resin (A), i.e. thermoplastic resin (B), has a thickness of h/2+10 to h/2+500 µm, where h represents a groove depth of a pattern-forming roller; when no groove is used, h is 0 ([0065]). Therefore, when the vinyl copolymer resin (A), i.e. thermoplastic resin (B), is formed using a non-grooved roller, then its thickness is 10 µm to 500 µm. Because Sato discloses the vinyl copolymer resin (A), i.e. thermoplastic resin (B), is layered on both sides of the methacrylic resin (B), i.e. methacrylate resin (A) ([0013]), 
Sato does not disclose wherein the thermoplastic resin laminate, i.e. multilayer thermoplastic resin film, is biaxially stretched, nor wherein a magnification of stretching in at least one stretching direction is 1.2 to 2.0 times, nor wherein an intrinsic birefringence of the vinyl copolymer (A), i.e. thermoplastic resin (B), is from -0.005 to 0.005, nor wherein the stretching temperature is from TgB+30 (°C) to 170°C.
Kitayama teaches birefringence is an important optical characteristic when optical resins are used to form optical members, and that it is desirable to have an optical resin whose birefringence is as low as possible ([0003]).
Sato and Kitayama are analogous inventions in the field of optical laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the intrinsic birefringence of Sato’s polymers, including the vinyl copolymer (A) (corresponding to the presently claimed 
Sato in view of Kitayama does not disclose wherein the thermoplastic resin laminate, i.e. multilayer thermoplastic resin film, is biaxially stretched, nor wherein a magnification of stretching in at least one stretching direction is 1.2 to 2.0 times, nor wherein the stretching temperature is from TgB+30 (°C) to 170°C.
Nakahara teaches it is beneficial to stretch an acrylic-based film in order to increase the mechanical strength ([0069]), and that the stretching is biaxial and has a stretching of 1.5 to 8 times ([0007], item [5]), i.e. the magnification of stretching in at least one direction is 1.5 to 8 times. The stretching takes place at a temperature of 100-200°C, i.e. TgB-40 (°C)(stretching at 100°C and TgB of 140°C) to TgB+90 (°C) (stretching at 200°C and TgB of 110°C) ([0069]).
Sato in view of Kitayama and Nakahara are analogous inventions in the field of optical acrylic-based films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to biaxially stretch the film of Sato in view of Kitayama, including over stretching magnifications presently claimed, at a temperature, including over values presently claimed, as taught by Nakahara in order to increase the mechanical strength of the film (Nakahara, [0069]).
With respect to claim 2, Nakahara teaches it is desirable or a stretched thermoplastic resin film to have an in-plane retardation Re of 5 nm or less and a thickness direction retardation Rth of -5 nm to 5 nm in order to suppress the influence of 
With respect to claim 9, Sato discloses the thickness of the thermoplastic resin laminate is h + 0.1 to h + 10.0 mm, where h represents a groove depth of a pattern forming roller; when a mirrored roller having no groove is used, then h is 0 ([0064]). Thus, when the laminate is formed using a mirrored roller, i.e. h is 0, then the thickness of the thermoplastic resin laminate is 0.1 to 10.0 mm (100 µm to 10,000 µm). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the thermoplastic resin laminate, including over values presently claimed, in order to provide a laminate with good thickness precision and appearance ([0064]).
With respect to claim 11, Sato discloses the vinyl copolymer (A), corresponding to the thermoplastic (B) as set forth above, may include an antioxidant, UV-absorber, an antistatic agent, a release agent, a lubricant, a dye, and a pigment ([0067]).
With respect to claim 12, Sato discloses the laminate may be used as an optical sheet, i.e. film ([0069]).
With respect to claim 13, Sato teaches the laminate may be used as a transparent protective film ([0069]).
Sato does not teach that the laminate may be used as a polarizer protective film.
While there is no teaching that the transparent protective film is a polarizer protective film as presently claimed, Applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. polarizer protective film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure, which is a film identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.
Alternatively,
With respect to claims 14-15, Sato in view of Kitayama and Nakahara teaches that stretching the film may be done from 100°C to 200°C (Nakahara, [0069]), which overlaps with the range presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the stretching temperature, including over values as presently claimed, in order to provide a thermoplastic resin laminate with increased mechanical strength (Nakahara, [0069]).
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sato in view of Kitayama and Nakahara meets the requirements of the 
With respect to claim 17, Sato discloses the ratio by mole of the (meth)acrylate structural unit (a) to the aliphatic vinyl structural unit (b) is 65:35 to 85:15 ([0032]); when redefined to be the ratio of (a)/[(a)+(b)], then this becomes 65 to 85 mol%, overlapping that which is presently claimed. While there is no explicit teaching regarding the ratio of the structural unit (b’), given that Sato teaches the polymer (B) claimed and it being made through an identical process, i.e. hydrogenation of 70% or more of the aromatic double bonds derived from the aromatic vinyl monomer ([0017]), where the structure is identical to that of the structure (2’) claimed and the aromatic vinyl monomer is made from styrene and derivative thereof ([0039-0040]), it is the examiner’s position that the ratio before and after hydrogenation would be identical, and thus the claimed ranges overlap with that taught by Sato. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the ratio of (a):[(a)+(b)], including over values presently claimed, in order to provide a vinyl copolymer resin having sufficient heat resistance (Sato, [0033]).

Response to Arguments
Due to the cancellation of claim 16, the 35 U.S.C. 103 rejection of claim 16 is withdrawn.
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-2 and 9-17 over Sato in view of Nakahara and the evidence provided by Menczel, Applicant argues Sato’s materials are not identical to that of the presently claimed invention because if they were, then the rejection would be for anticipation and not obviousness. Applicant additionally argues the examiner selected individual species from the broad disclosure of Sato, and that the disclosure of a range does not constitute the disclosure of single points within a range, such that one of ordinary skill in the art before the effective filing date of the claimed invention would not recognize Sato’s vinyl copolymer (A) as corresponding to the presently claimed thermoplastic resin (B); Applicant believes these compositions are not identical. Applicant further argues the intrinsic birefringence of Sato’s vinyl copolymer (A) would not be in the range of -0.005 to 0.005 and points to the Examples of the instant specification for support; specifically, Applicant argues Synthesis Example 3’s vinyl copolymer resin has a molar ratio of 32:68 of methyl methacrylate to styrene but has an intrinsic birefringence of 0.0073, and that Synthesis Example 4’s vinyl copolymer resin has a molar ratio of 75:25 of methyl methacrylate to styrene and a benzene ring hydrogenation rate of 82% but has an intrinsic birefringence of -0.0055. 
In response to Applicant’s argument regarding the references being used in obviousness rejections and not anticipatory rejections and the selection of specific compounds from a broad disclosure, it is agreed that the reference would not apply under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2). However, the reference is identical to the presently claimed invention given that the reference does explicitly disclose the claimed resins in amounts that overlap that presently claimed. Therefore, it would have been obvious to one of ordinary skill to choose the claimed resins and choose the claimed amounts and arrive at the present invention, absent evidence demonstrating criticality. Applicant has provided no evidence, i.e. data, demonstrating criticality. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Sato reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
In response to Applicant’s argument regarding the intrinsic birefringence, Synthesis Examples 3-4 are not found persuasive for the following reasons. It is unclear why Applicant argues Synthesis Example 3 is relevant. Sato discloses the amount of the (meth)acrylate structural unit (a) is 65-85% and the amount of the aliphatic vinyl structural unit (b) is 15-35% ([0015]; Sato’s disclosure of (a):(b) when redefined to be (a):[(a)+(b)] becomes 65/[65+35]*100 = 65% and 85/[85+15]*100 = 85%). However, Synthesis Example 3 contains only 32 mol% of the (meth)acrylate structural unit (see 
Further, Synthesis Example 4 is not found persuasive because the glass transition temperature for the resin (B) is outside that presently claimed by Applicant (see instant specification, [0058], which discloses Synthesis Example 4’s glass transition temperature being 116°C, whereas the present claims require a glass transition temperature of the resin (B) being 120-145°C). Even though the glass transition temperature of Synthesis Example 4 and the amount of the (meth)acrylate structural unit (a) are within Sato’s broad ranges, it is not the examiner’s position that every amount and every glass transition temperature disclosed by Sato would result in the presently claimed properties. Rather, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose amounts and glass transition temperatures from Sato that would fall within the presently claimed ranges, and it is these values that would result in the presently claimed properties.
Additionally, it is unclear why Applicant is arguing Sato discloses a “more preferred ratio” of the (meth)acrylate structural unit (a) to the vinyl structural unit (b) is 45:55 to 75:25 because Sato discloses the vinyl copolymer resin (A), corresponding to the presently claimed thermoplastic resin (B), has a ratio of (a) to (b) of 65:35 to 85:15, preferably 70:30 to 80:20 ([0032]). The examiner notes, however, the disclosure of a vinyl copolymer resin (A’) having a ratio of (a) to (b) of 15:85 to 85:15, preferably 30:70 to 80:20, and more preferably 45:55 to 75:25 ([0037-0038]), but this resin (A’) is not being used in the rejections of record as it is for a different embodiment of Sato ([0016]). In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); see also MPEP 2123 II.
Applicant further argues that the processing (namely the stretching temperature) of the materials impacts the physical properties, and that the composition of Sato would differ from that presently claimed due to processing differences.
However, Applicant is not claiming the process of making the article, but rather the final article. Further, Applicant has provided no evidence, i.e. data, to show that the article of Sato would not meet the claimed properties. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Sato reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, while Applicant points to the Examples and Comparative Examples for support of non-obviousness, this is not found persuasive because the data is not commensurate in scope with the claims for the following reasons.
Firstly,
Secondly, the data uses one specific type of polymer (A) while the present claims broadly require a methacrylate polymer (A) having at least 95 mol% of all structural units being methyl methacrylate. There is no data at the lower end point of methyl methacrylate content, i.e. a polymer A having 95 mol% of all structural units being methyl methacrylate.
Thirdly, the data relates to specific birefringence values for the thermoplastic resin (B), i.e. -0.0003 and +0.0021, while the claims broadly require a birefringence from -0.005 to 0.005. There is no data at the upper and lower end points of the birefringence values, i.e. at -0.005 and 0.005.
Fourthly, the data relates to specific glass transition temperatures for the polymer (B), i.e. 120°C for both (B1) and (B2), while the claims broadly require a glass transition temperature of 120-145°C. There is no data at the upper end point of the glass transition temperature, i.e. at 145°C.
Fifthly, the data relates to a specific difference between the glass transition temperature of the resin (A) (TgA) and the glass transition temperature of resin (B) (TgB), i.e. TgB – TgA = 15°C, while the claims broadly require a difference of 12-36°C. There is no data at the lower and upper end points of the difference of the glass transition temperatures, i.e. 12°C and 36°C.
Lastly, 
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Applicant further argues one of ordinary skill in the art would not have combined Sato and Nakahara because Sato teaches polycarbonate resins are poor in transparency and have low birefringence compared to methacrylates, and thus one of ordinary skill in the art would not be led to use polycarbonate resins. Nakahara, however, teaches that upon stretching methyl methacrylates suffer from deteriorated optical qualities and suggests adding a polycarbonate to alleviate this issue such that polycarbonates are critical or essential to the invention of Nakahara. Applicant argues that because Sato avoids polycarbonates and that Nakahara teaches that methyl methacrylates upon stretching have deteriorated optical qualities and the use of polycarbonates with methyl methacrylates, one of ordinary skill in the art would not have combined Sato with Nakahara. The examiner respectfully disagrees.
In response to Applicant’s argument, one of ordinary skill in the art may be motivated to pursue the desirable properties taught by one reference, even if that means foregoing the benefit taught by another reference. In re Urbanski
A given course of action often has simultaneous advantages and disadvantages and this does not necessarily obviate a motivation to combine the references. See, e.g., Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006). See Winner, 202 F.3d at 1349 n.8 “The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”
Therefore, even though there may be some deterioration in optical properties as a result of stretching the film of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sato with Nakahara in order to gain the benefit of increased mechanical strength.
While the examiner recognizes that Sato teaches that polycarbonate resins are poor in transparency and low birefringence when compared to methacrylic resin, the Office’s position is that this applies to pure or majority polycarbonate resins. Nakahara teaches the weight ratio of methacrylic resin to polycarbonate resin is 91/9 to 99/1 ([0007], item [1]); therefore, the methacrylic resin of Nakahara is not majority polycarbonate and thus the deterioration of the optical properties is not as significant since the amount of polycarbonate present is small. Further, while the examiner recognizes that Nakahara teaches that upon stretching, the optical qualities of a methacrylate film is deteriorated, given that Nakahara teaches the film is biaxially stretched 1.5 times in area ratio, i.e. the stretching ratio is 1.5, ([0007], item [5]), one of ordinary skill in the art before the effective filing date of the claimed invention would not 
Further, it is noted that Applicant’s claims broadly state “methyl methacrylate constitutes 95 to 100 mol% of all structural units in the methacrylate resin (A)” (claim 1, lines 6-7). The claims place no limitation on the remaining up to 5 mol% of other structural units in the methacrylate resin (A), and thus the remaining up to 5 mol% could be any polymer, including polycarbonate.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Saegusa et al. (US 2008/0213606 A1) discloses a thermoplastic transparent resin that can be formed into a layer and utilized within multilayer laminates, where the thermoplastic transparent resin has low birefringence, a glass transition temperature of 110-140°C, a water absorption of 0.2-0.8% by weight, and is a copolymer comprising (meth)acrylic acid ester monomer and a vinyl monomer ([0001], [0027-0030], [0047], [0053-0061]). Saegusa et al. was cited in Application No. 16/073,975 (now abandoned), which is by the same inventors and assignee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787